Citation Nr: 0006620	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-32 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right leg 
disorder.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active, uncharacterized, service from March 
21, 1994, to May 23, 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied entitlement to service connection for 
a low back disorder and a right leg disorder.  Following 
issuance of a statement of the case, the case was transferred 
to the RO in Winston-Salem, North Carolina.  In April 1999 
this matter was remanded to the RO, and for reasons explained 
below, this matter must again be remanded for appropriate 
action by the RO.  The Board also notes that during the 
pendency of the Remand, the veteran moved to Florida.


REMAND

In the April 1999 Remand, the Board directed the RO to 
contact the Oklahoma Department of Veterans Affairs and 
ascertain whether that organization will still represent the 
veteran despite her move to another state (North Carolina).  
If so, that organization was to be given the opportunity to 
provide a Statement of Accredited Representative in support 
of the appeal.  If not, the veteran was to be so informed and 
given the opportunity to obtain other representation.

The record reflects that the RO sent letters to the Oklahoma 
Department of Veterans Affairs in April and May 1999, 
advising them of the veteran's current address in each 
letter.  In February 2000 the Oklahoma Department of Veterans 
Affairs responded that since the veteran left the state of 
Oklahoma, they had not helped or represented her with her 
case, and indicated that they did not wish to file or write a 
646 for her.  The Oklahoma Department of Veterans Affairs 
also requested that the claims file be returned to the Board 
"if all remand issues have been met".  The record reflects 
that the RO immediately returned the case to the Board for 
review.

Although the Oklahoma Department of Veterans Affairs is still 
the representative of record, and its appointment has not 
been revoked, it nonetheless appears that the Oklahoma 
Department of Veterans Affairs has essentially indicated that 
they do not wish to represent the veteran in this appeal and 
that they have not contacted her since she left the state of 
Oklahoma.  In that regard, the Board finds that the RO, after 
receiving the response from the Oklahoma Department of 
Veterans Affairs, should have sent a letter to the veteran, 
at her current address of record in Florida, advising her of 
the Oklahoma Department of Veterans Affairs response, and 
providing her the opportunity to obtain other representation.  
As previously noted, inasmuch as the veteran has indicated 
her desire for representation, she is entitled to have a 
representative of her choice to submit a statement in support 
of her appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran at 
her current address and advise her of the 
response from the Oklahoma Department of 
Veterans Affairs and provide her with 
opportunity to obtain other 
representation.

2.  Thereafter, the RO should review the 
veteran's claim on the basis of the full 
record, including any response from the 
veteran or any additional presentation 
made by a representative.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


